Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant office action is in response to communication filed on 05/12/2017.

Claims 1-20 are pending of which claims 1, 8 and 15 are independent.

Drawings
4.	The drawings filed on April 30, 2019 are accepted. 

Specification
5.	The specification filed on April 30, 2019 is also accepted.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of claims 15-20 being directed to a " a machine-readable storage medium ". There is not found within the Applicant's Specification support for said “a machine-readable 
8.	When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Appropriate correction is required.

Internet Communications

9.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US Pub. No. US 2019/0036965 A1) in view of Burns et al. (US Pub. No. US 2014/0096229 A1), further in view of Radpour (US Pub. No. US 2013/0103939 A1).

Luo provides a computing system include a computing device, and an internet-of-things (IOT) device. The computing device include hardware such as processing devices (e.g., processors, central processing units (CPUs), memory (e.g., random access memory (RAM), storage devices (e.g., hard-disk drive (HDD), solid-state drive (SSD), etc.), and other hardware devices (e.g., sound card, video card, etc.).

Li provides with rapid development of wireless communications, people have been no longer fully satisfied with human-to-human communication, and an Internet of Things (Internet of Things, IOT) technology emerges. Machine-to-machine (Machine to Machine, M2M) communication refers to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT. An M2M device is generally a relatively compact battery-powered system, such as a smart metering system, which needs to periodically monitor and report a use status of water, electricity, gas, or the like.

Radpour provides wireless data communication utilizing at least two different networks and, more specifically, this disclosure pertains to the field of providing network access via a secure wireless connection


As per claims, 1 and 8, Luo discloses a method, comprising receiving, by a wireless network device comprising a processor (fig. 1 depicted The computing system 100 includes a computing device 110, and an internet-of-things (IOT) device 120. The computing device 110 may include hardware such as processing devices (e.g., processors, central processing units (CPUs), memory (e.g., random access memory (RAM), storage devices (e.g., hard-disk drive (HDD), solid-state drive (SSD), etc.),for example) , internet-of-things development data representative of development data to be used to manufacture an internet-of- things device (para. 0013 discloses the IOT device 120 may allow the computing device 110 to communicate with other devices (e.g., other computing devices or other network devices, such as a router or a server). For example, the IOT device 120 may allow the computing device 110 to communicate data (e.g., transmit or receive messages, packets, frames, data, etc.) via wired or wireless infrastructure … the IOT device 120 may be a network interface for the computing device 110. For example, the IOT device 120 may be a network adaptor that may be coupled to the network 105 (e.g., via a wireless medium such as radio-frequency (RF) signals), for example) ; in response to the receiving the internet-of-things development data, applying, by the wireless network device (fig. 1 discloses the computing system 100 includes a computing device 110, and an internet-of-things (IOT) device 120, for example), a first hash function to the internet-of-things development data to encrypt the internet-of-things development data, resulting in encrypted (fig. 1 furthermore para. 0020 discloses for example, the profiling component 111 may hash the network profile data (e.g., generate a hash value using a hashing function or algorithm) before and may transmit the hashed network profile data (e.g., the encrypted network profile data) to the router or server), resulting in decrypted data; and based on the decrypted data, receiving, by the wireless network device, carrier certification data representative of a carrier entity associated with the internet-of-things device (para. 0023 discloses network parameters (e.g., SSIDs, user names, etc.) that may be used to determine or reveal a user's identify may be encrypted before the network parameters (which are included in the encrypted network profile data) are transmitted to the router or server, for example).  

Lou failed to explicitly disclose internet-of-things development data representative of development data to be used to manufacture an internet-of- things device.

However, Li discloses internet-of-things development data representative of development data to be used to manufacture an internet-of- things device (para. 0003 discloses with rapid development of wireless communications, people have been no longer fully satisfied with human-to-human communication, and an Internet of Things (Internet Of Things, IOT) technology emerges. Machine-to-machine (Machine to Machine, M2M) communication refers to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT, for example). 

Lou and Li are analogous art because they both are directed to a computing device, and an internet-of-things (IOT) device and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Lou with the specified features of Li because they are from the same field of endeavor.

In view of the above, having the method of Lou and then given the well- established teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Li with the teachings of Lou in order to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT [para. 0003 of Li]. 

Luo as modified by Li failed to explicitly disclose a second hash function to the encrypted data to decrypt the encrypted data.

However, Radpour discloses a second hash function to the encrypted data to decrypt the encrypted data (para. 0080 discloses For instance, the MIC can be produced from a hash function (e.g., a cryptographic hash function) of the message and one or more of a shared secret and other data and para. 0022 discloses the mobile can encrypt second data via the pairwise transient key and can provide second encrypted data to the at least one wireless access point, and the at least one wireless access point can receive the second encrypted data and can decrypt the second encrypted data, for example). 

Lou as modified by Li are analogous art because they both are directed to wireless data communication utilizing at least two different networks and, more specifically, this disclosure pertains to the field of providing network access via a secure wireless connection and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Lou as modified by Li with the specified features of Radpour because they are from the same field of endeavor.

In view of the above, having the method of Lou as modified by Li and then given the well- established teaching of Radpour, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Radpour with the teachings of Lou as modified by Li in order for providing network access via a secure wireless connection [para. 0002of Radpour]. 
As per claim 2, the combination of Lou as modified by Li further modified by Radpour disclose the method according to claim 1, wherein the internet-of-things development data comprises company name data representative of a company that comprises a capability to manufacturing the internet-of-things device (Abstract and furthermore para. 0003 of Li discloses Machine-to-machine (Machine to Machine, M2M) communication refers to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT, for example).  

Examiner applied the same motivational statement as set forth above in claim 1. 

As per claim 3, the combination of Lou as modified by Li further modified by Radpour disclose the method according to claim 2, wherein the internet-of-things development data comprises device name data representative of an identification of the internet-of-things device (Abstract and furthermore para. 0020 of Li discloses a core network and identification information for identifying the UE by the core network, for example).  

Examiner applied the same motivational statement as set forth above in claim 1. 

As per claim 4, the combination of Lou as modified by Li further modified by Radpour disclose the method according to claim 3, wherein the internet-of-things development data comprises software data representative of a software version to be utilized by the internet-of-things device (fig. 4 of Luo depicted method 400 performed by processing logic comprise hardware (e.g., circuitry, dedicated logic, programmable logic, a processor, a processing device, a central processing unit (CPU), a multi-core processor, a system-on-chip (SoC), etc.), software (e.g., instructions running/executing on a processing device), firmware (e.g., microcode), for example).  

As per claim 5, the combination of Lou as modified by Li further modified by Radpour disclose the method according to claim 4, wherein the internet-of-things development data comprises hardware data representative of a hardware version to be utilized by the internet-of-things device (para. 003 of Li discloses Machine-to-machine (Machine to Machine, M2M) communication refers to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT, for example). 

Examiner applied the same motivational statement as set forth above in claim 1. 
  
As per claim 6, the combination of Lou as modified by Li further modified by Radpour disclose the method according to claim 1, wherein the first hash function is a secure hash algorithm hash function (para. 0080,0123 of Radpour discloses for instance, the MIC can be produced from a hash function (e.g., a cryptographic hash function) of the message, for example).  

Examiner applied the same motivational statement as set forth above in claim 1. 

As per claim 7, the combination of Lou as modified by Li further modified by Radpour disclose the method according to claim 1, further comprising: increasing, by the wireless network device, a length associated with the first hash function to increase a security feature of the first hash function (fig. 1 of Luo depicted the profiling component 111 may hash the network profile data (e.g., generate a hash value using a hashing function or algorithm) before and may transmit the hashed network profile data (e.g., the encrypted network profile data) to the router or server, furthermore para. 0020,0023 and 0038 of Luo).

As per claim 9, the combination of Lou as modified by Li further modified by Radpour disclose the system according to claim 8, wherein the operations further comprise: receiving, from the internet-of-things device, hash (fig. 1 of Lou furthermore para. 0020 of Lou discloses for example, the profiling component 111 may hash the network profile data (e.g., generate a hash value using a hashing function or algorithm) before and may transmit the hashed network profile data (e.g., the encrypted network profile data) to the router or server

As per claim 10, the combination of Lou as modified by Li further modified by Radpour disclose the system according to claim 9, wherein the internet-of-things device is a first internet-of-things device, and wherein the operations further comprise: in response to the receiving the hash data, determining that a second internet-of-things device is a same type of internet-of-things device as the first internet-of-things device  (fig. 1 furthermore para. 0020 of Lou discloses for example, the profiling component 111 may hash the network profile data (e.g., generate a hash value using a hashing function or algorithm) before and may transmit the hashed network profile data (e.g., the encrypted network profile data) to the router or server, for example). 

As per claim 11, the combination of Lou as modified by Li further modified by Radpour disclose the system according to claim 10, wherein the operations further comprise: determining a number of internet-of-things devices that are the same type of internet-of- things as the first internet-of-(para 0013 of Luo discloses The IOT device 120 may allow the computing device 110 to communicate with other devices (e.g., other computing devices or other network devices, such as a router or a server). For example, the IOT device 120 may allow the computing device 110 to communicate data (e.g., transmit or receive messages, packets, frames, data, etc.) via wired or wireless infrastructure, for example).  

As per claim 12, the combination of Lou as modified by Li further modified by Radpour disclose the system according to claim 8,wherein the development data comprises manufacturer name data representative of a manufacturer of the internet-of-things device  (fig. 4 of Luo depicted method 400 performed by processing logic comprise hardware (e.g., circuitry, dedicated logic, programmable logic, a processor, a processing device, a central processing unit (CPU), a multi-core processor, a system-on-chip (SoC), etc.), software (e.g., instructions running/executing on a processing device), firmware (e.g., microcode), for example).  , software data representative of software to be employed by the internet-of-things device, hardware data representative of hardware to be employed by the internet-of-things device, and name data representative of a identification of the internet-of-things device   (Abstract and furthermore para. 0003 of Li discloses Machine-to-machine (Machine to Machine, M2M) communication refers to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT, for example).  

As per claim 13, the combination of Lou as modified by Li further modified by Radpour disclose the system according to claim 8, wherein the operations further comprise: utilizing a public key to facilitate an encryption of the development data, resulting in the encrypted development data (para. 0003 of Li discloses with rapid development of wireless communications, people have been no longer fully satisfied with human-to-human communication, and an Internet of Things (Internet Of Things, IOT) technology emerges. Machine-to-machine (Machine to Machine, M2M) communication refers to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT, for example).   

As per claim 14, the combination of Lou as modified by Li further modified by Radpour disclose the system according to claim 13, wherein the operations further comprise: in response to the utilizing the public key to facilitate the encryption of the development data, decrypting the encrypted development data to facilitate a manufacturing process  (para. 0080 of Radpour discloses For instance, the MIC can be produced from a hash function (e.g., a cryptographic hash function) of the message and one or more of a shared secret and other data and para. 0022 discloses the mobile can encrypt second data via the pairwise transient key and can provide second encrypted data to the at least one wireless access point, and the at least one wireless access point can receive the second encrypted data and can decrypt the second encrypted data, for example).

As per claim 15, Luo discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor (fig. 1 depicted the computing system 100 includes a computing device 110, and an internet-of-things (IOT) device 120. The computing device 110 may include hardware such as processing devices (e.g., processors, central processing units (CPUs), memory (e.g., random access memory (RAM), storage devices (e.g., hard-disk drive (HDD), solid-state drive (SSD), etc.),for example), receiving carrier certification data representative of a carrier entity for the internet-of-things device to access (para. 0023 discloses network parameters (e.g., SSIDs, user names, etc.) that may be used to determine or reveal a user's identify may be encrypted before the network parameters (which are included in the encrypted network profile data) are transmitted to the router or server, for example).  

Lou failed to explicitly disclose facilitate performance of operations, comprising: receiving development data representative of a criterion to be used to manufacture an internet-of-things device.

(para. 0003 discloses With rapid development of wireless communications, people have been no longer fully satisfied with human-to-human communication, and an Internet of Things (Internet Of Things, IOT) technology emerges. Machine-to-machine (Machine to Machine, M2M) communication refers to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT, for example). 
Lou and Li are analogous art because they both are directed to a computing device, and an internet-of-things (IOT) device and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Lou with the specified features of Li because they are from the same field of endeavor.

In view of the above, having the method of Lou and then given the well- established teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Li with the teachings of Lou in order to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT [para. 0003 of Li]. 



However, However, Radpour disclose in response to the receiving the development data, encrypting the development data, resulting in encrypted development data; in response to the encrypting the development data, facilitating decrypting the development data, resulting in decrypted development data; and based on the decrypted data (para. 0080 discloses For instance, the MIC can be produced from a hash function (e.g., a cryptographic hash function) of the message and one or more of a shared secret and other data and para. 0022 discloses the mobile can encrypt second data via the pairwise transient key and can provide second encrypted data to the at least one wireless access point, and the at least one wireless access point can receive the second encrypted data and can decrypt the second encrypted data, for example). 

Lou as modified by Li are analogous art because they both are directed to wireless data communication utilizing at least two different networks and, more specifically, this disclosure pertains to the field of providing network access via 

In view of the above, having the method of Lou as modified by Li and then given the well- established teaching of Radpour, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Radpour with the teachings of Lou as modified by Li in order for providing network access via a secure wireless connection [para. 0002of Radpour]. 

As per claim 16, the combination of Lou as modified by Li further modified by Radpour disclose the machine-readable storage medium according to claim 15, wherein the encrypting the development data comprises utilizing asymmetric cryptography (fig. 2B and furthermore para. 0063 of Radpour discloses 0063 for example, the information of the authentication request and the encryption key can be encrypted based on a public encryption key (e.g., an asymmetric public encryption key or a symmetric public encryption key) provided by access server 1710 (e.g., provided via a digital certificate), for example). 
Examiner applied the same motivational statement as set forth above in claim 15. 

As per claim 17, the combination of Lou as modified by Li further modified by Radpour disclose the machine-readable storage medium according to claim 15, wherein the development data comprises manufacturer identification data representative of a manufacturer of the internet-of- things device (para. 0003 of Li discloses with rapid development of wireless communications, people have been no longer fully satisfied with human-to-human communication, and an Internet of Things (Internet Of Things, IOT) technology emerges. Machine-to-machine (Machine to Machine, M2M) communication refers to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT, for example).
Examiner applied the same motivational statement as set forth above in claim 15. 

As per claim 18, the combination of Lou as modified by Li further modified by Radpour disclose the machine-readable storage medium according to claim 16, wherein the development data comprises software data representative of software to be employed by the internet-of-things device   (fig. 4 of Luo depicted method 400 performed by processing logic comprise hardware (e.g., circuitry, dedicated logic, programmable logic, a processor, a processing device, a central processing unit (CPU), a multi-core processor, a system-on-chip (SoC), etc.), software (e.g., instructions running/executing on a processing device), firmware (e.g., microcode), for example).  

As per claim 19, the combination of Lou as modified by Li further modified by Radpour disclose the machine-readable storage medium according to claim 17, wherein the development data comprises hardware data representative of hardware to be employed by the internet-of-things device  (Abstract of Li  and furthermore para. 0003 of Li discloses Machine-to-machine (Machine to Machine, M2M) communication refers to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT, for example).  
Examiner applied the same motivational statement as set forth above in claim 15. 

As per claim 20, the combination of Lou as modified by Li further modified by Radpour disclose the machine-readable storage medium according to claim 19, wherein the development data comprises device name data representative of a name of the internet-of-things device (para. 0003 of Li discloses with rapid development of wireless communications, people have been no longer fully satisfied with human-to-human communication, and an Internet of Things (Internet Of Things, IOT) technology emerges. Machine-to-machine (Machine to Machine, M2M) communication refers to transferring information and data between machines by using a wireless network, and is an important development direction of the IoT, for example).

Examiner applied the same motivational statement as set forth above in claim 15. 


Pertinent Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Huang et al. (Pub. No.: US 2018/0261224 A1) discloses With developments of wireless networks and smart phones, it becomes a trend for Internet of Things (IoT) that measured data, like electricity or heartbeat, are recorded and wirelessly transmitted to the mobile phone or tablet computer, so that users can check or analyze the measured data. Moreover, along with the developments of smart home systems, home appliances may be remotely operated through mobile phones, thereby Luff et al. (Pub. No.: US 2017/0070890 A1) discloses server transmits a manifest to the IoT device 1. As above, the manifest may comprise information such as hash data, secret protocol data or function data. The IoT device may then process the manifest, whereby it may, for example, derive paths, groups, strides, check values and/or transformation functions from the information therein. The IoT device may verify any signature(s) associated with the manifest to determine the authenticity of the transmitting device, and/or decrypt any encrypted data e.g. secret protocol data to derive secret data required to generate rolling hashes and Pentland et al. Luff et al. (Pub. No.: US 2019/0199512 A1) discloses a computing system, such as a desktop or laptop computer, tablet, mobile phone, Internet of Things ( IoT) device, other smart device, or the like, which executes one or more applications that maintain data on distributed systems (which may, for example, comprise hash chains or blockchains). For example, device includes an application. The application may be representative of a component of a client server application (or other distributed application), which can communicate with distributed systems over network. Application may be a conventional software application (e.g., a tax preparation application) .

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






A.G.
February 27, 2021
/ABIY GETACHEW/         Primary Examiner, Art Unit 2434